Citation Nr: 1742706	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  14-00 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 30 percent for coronary artery disease, status post myocardial infarction.

3.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970.

These matters come before the Board of Veteran's Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In October 2012, the Veteran testified at a personal hearing before a decision review officer. 


FINDING OF FACT

In a May 2017 letter, prior to the promulgation of a decision in the appeal, the Veteran and his representative notified the RO that the Veteran wished to withdraw his appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to an evaluation in excess of 50 percent for PTSD have been met.  38 U.S.C.A. § 7105 (b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to an evaluation in excess of 30 percent for coronary artery disease have been met.  38 U.S.C.A. § 7105 (b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

3.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105 (b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawal of Appeal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2016).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (c) (2016).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing and meet certain requirements set forth by regulation.  They must include the name of the appellant, the applicable file number, and a statement that the appeal is being withdrawn.  38 C.F.R. § 20.204 (b) (1) (2016). 

In a May 2017 letter that included the Veteran's name and the Veteran's file number, the Veteran and his representative notified the RO that the Veteran is content with the latest VA decision and that he wished to withdraw his appeal.  The May 2017 letter, indicating the Veteran's intention to withdraw his appeal, satisfies the requirements for the withdrawal of a substantive appeal.  See 38 C.F.R. § 20.204 (2016).  The withdrawal was effective immediately upon receipt by VA.  38 C.F.R. § 20.204  (b)(3) (2016).

As the Veteran has withdrawn his appeal, there remains no allegation of error of fact or law for appellate consideration, thus, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.





(CONTINUED ON NEXT PAGE)


ORDER

The claim for entitlement to an evaluation in excess of 50 percent for PTSD is dismissed.

The claim for entitlement to an evaluation in excess of 30 percent for coronary artery disease, status post myocardial infarction, is dismissed.

The claim for entitlement to a TDIU is dismissed.






____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


